Case: 15-20690      Document: 00513680852         Page: 1    Date Filed: 09/16/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals

                                    No. 15-20690
                                                                              Fifth Circuit

                                                                            FILED
                                  Summary Calendar                  September 16, 2016
                                                                       Lyle W. Cayce
E. DRAKE,                                                                   Clerk


              Plaintiff - Appellant

v.

STATE OF NEW YORK; GOVERNOR ANDREW M. CUOMO,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:15-CV-3124


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Eric Drake, pro se, appeals the district court’s dismissal of his lawsuit
against the State of New York and its governor, Andrew Cuomo. Drake raises
a series of claims. Even accepting Drake’s factual allegations as true, all of his
claims are implausible. Thus, the district court properly dismissed his claims.
See Century Sur. Co. v. Blevins, 799 F.3d 366, 372 (5th Cir. 2015) (“In the Fifth



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-20690   Document: 00513680852    Page: 2   Date Filed: 09/16/2016



                               No. 15-20690
Circuit, fairness requires that a litigant have the opportunity to be heard
before a claim is dismissed, except where the claim is patently frivolous.”
(emphasis added)). AFFIRMED.




                                    2